EXHIBIT 10.02


FIFTH AMENDMENT TO PROMISSORY NOTE


RECITALS


WHEREAS, the undersigned five corporate entities (each, a "Maker;” or
collectively, “Makers”) each executed a certain Promissory Note (the “Note”)
dated October 14, 2009, in the original stated amount of $1,000,000.00, in favor
of Teton, Ltd., a Texas limited partnership (“Payee”);


WHEREAS, the Note                                           was previously
amended by Amendment to Promissory Note dated January 1, 2010 (the “First
Amendment”);


WHEREAS, the Note                                           was also amended by
Second Amendment to Promissory Note dated March 2, 2010 (the “Second
Amendment”), to increase the stated amount of the Note to One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00);


WHEREAS, the Note                                           was also amended by
Third Amendment to Promissory Note dated July 1, 2010 (the “Third Amendment”),
to (i) eliminate the requirement for an  interest payment to be made on July 1,
2010, and (ii) extend the maturity date of the Note from October 14, 2010, to
January 2, 2011;


WHEREAS, the Note                                           was also amended by
Fourth Amendment to Promissory Note dated January 2, 2011 (the “Fourth
Amendment”), to extend the maturity date of the Note from January 2, 2011, to
April 2, 2011;


WHEREAS, in conjunction with Pegasi Energy Resources Corporation’s engagement of
Beaufort International Associates Limited on an exclusive basis to raise funds
for the company (the “Beaufort Engagement”), Makers have requested, and Payee
has agreed under certain terms set forth herein, to further amend the Note to
extend the maturity date of the Note from April 2, 2011, to June 1, 2013;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Fifth Amendment, Makers and Payee hereby agree as follows:


AGREEMENT


1.           Amendment to Note.  The Note is hereby amended to eliminate the
requirement for any payment on the Note to be made on April 2,
2011.  Additionally, the Note is hereby amended to extend the maturity date of
the Note from April 2, 2011, to June 1, 2013.  As a result of this amendment,
all outstanding principal and accrued interest from the date of the Note shall
be payable on the final maturity date of the Note.


2.           Added Event of Default.  By written notice to Pegasi Energy
Resources Corporation, a Nevada corporation f/n/a Maple Mountain Explorations
Inc. (“PERC”), Payee may at its option declare a default on the Note if PERC
does not raise funds for the company during or as a result of the Beaufort
Engagement.  In such event, Payee may accelerate the Note and exercise all
remedies for a default on the Note.
           3.           Conversion of Debt to Equity.  Makers agree that Payee
may at any time elect to convert the outstanding balance of the Note into common
stock of PERC.  Any such conversion shall take place at a conversion price of
$0.60 per share.


4.           This Amendment creates no implication that Payee will agree to any
further or other amendment of the Note.


5.           Makers are responsible for all costs incurred by Payee, including
without limit reasonable attorneys’ fees, with regard to the preparation and
execution of this Amendment.


6.           Makers expressly acknowledge and agree that except as expressly
amended in this Fifth Amendment, the Note remains in full force and effect and
is ratified and confirmed.  This Fifth Amendment shall neither extinguish nor
constitute a novation of the Note or indebtedness evidenced thereby.


7.           Makers waive, discharge, and forever release Payee, Payee's
employees, officers, directors, attorneys, beneficial owners, and their
successors and assigns, from and of any and all claims, causes of action,
allegations or assertions that Makers have or may have had at any time up
through and including the date of this Amendment, against any or all of the
foregoing, regardless of whether any such claims, causes of action, allegations
or assertions are known to Makers or whether any such claims, causes of action,
allegations or assertions arose as  result of Payee's actions or omissions in
connection with the Note, or any amendments, extensions or modifications
thereof, or Payee's administration of the debt evidenced by the Note or
otherwise, INCLUDING ANY CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS
RESULTING FROM PAYEE’S OWN NEGLIGENCE, except and to the extent (but only to the
extent) caused by Payee’s gross negligence or willful misconduct.


8.           The parties covenant and agree as follows:


(1)       The rights and obligations of the parties shall be determined solely
from the written “Loan Agreement” (as such term is defined in Section
26.02(a)(2) of the Texas Business and Commerce Code) executed and delivered in
connection with the Loan, and any oral agreements between or among the parties
are superseded by and merged into the Loan Agreement.


(2)       The Loan Agreement has not been and may not be varied by any oral
agreements or discussions that have or may occur before, contemporaneously with,
or subsequent thereto.


(3)       THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
 
 

--------------------------------------------------------------------------------

 


Executed to be effective as of April 2, 2011.

Makers:        Lender:            
 Pegasi Energy Resources Corporation,    
a Nevada corporation f/n/a    
Maple Mountain Explorations Inc. 
   
Teton, Ltd., a Texas limited partnership
By:Notet Corp., a Texas corporation,
its general partner
           
By:
   
By:
 
Richard Lindermanis, Senior Vice President
    W.L. Sudderth, Secretary  
 and CFO
   
 
 




Pegasi Energy Resources Corporation,
a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Nevada corporation f/n/a Maple Mountain Explorations Inc.)
       
 
                 
By:
       
Richard Lindermanis, Vice President
             
 
 

       

         
Pegasi Operating Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                 
By:
       
Richard Lindermanis, Vice President
             
 
 

                                                                     

TR Rodessa, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
       
 
                 
By:
       
Richard Lindermanis, Vice President
             
 
 

                                                                     

59 Disposal, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
       
 
                 
By:
       
Richard Lindermanis, Vice President
             
 
 


